DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claim 1 and the addition of new claims 26 and 27 in the response filed 2/2/22 is acknowledged.
Claims 1-14, 20-23, 26, and 27 are now pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 20-23, 26, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (Okuyama is not applied in the rejection below).
Claim Objections
Claims 5, 9-12, and 27 are objected to because of the following informalities:  
“according to any one of claims 2” in claim 5, line 1 should be amended to recite --according to claim 2--
“according to any one of claim 3” in claim 9, line 1 should be amended to recite --according to claim 3--
“according to any one of claim 4” in claim 10, line 1 should be amended to recite --according to claim 4--
“according to any one of claim 7” in claim 11, line 1 should be amended to recite --according to claim 7--
“according to any one of claim 8” in claim 12, line 1 should be amended to recite --according to claim 8--
“a center of the mask main body in an up-down direction” in claim 27, lines 2-3 should be amended to recite --the center of the mask main body in the up-down direction--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11, 13, 20-23, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen US 7,036,507 B2.
Regarding claim 1, Jensen discloses a mask 20 (fig. 3) comprising: a mask main body 22 is configured to cover a target part on a wearer’s face (fig. 2 and col. 4, lines 55-56, filter material 22 covers the nose and mouth of the wearer); a mouth reinforcement member 82 provided in the mask main body 22 and configured to ensure an interval between the wearer’s mouth and the mask main body 22 (fig. 6 and col. 8, lines 40-59, stiffening member 82 capable of holding the mask body 22 outward with an interval/gap from the mouth); and a pair of right and left ear hooks 28/30 configured to lock the mask main body 22 to the wearer’s ears (fig. 3 and col. 9, lines 9-10), wherein: the mask main body 22 comprises at least three sheet materials 40/50/48/44 that are arranged in a stack, the at least three sheet materials including an outer sheet material 40 that is arranged to be an outermost one of the sheet materials 40/50/48/44 when the mask 20 is worn by the wearer (fig. 7 and col. 6, line 59-col. 7, line 6), the mouth reinforcement member 82 is provided below a center of the mask main body 22 in an up-down direction (fig. 6, stiffener 82 in the lower half of the mask) and is housed in a bag-shaped portion formed by connecting two of the sheet materials 48/44 other than the outer sheet material 40 (fig. 7, the stiffener 82 is shown being between layers 48 and 44; fig. 6 shows the stiffener 82 being within a protruding space of the bottom half of the omega pleat 24, like a bag; furthermore, the bag-shaped portion/space is formed by folding layer 48 and bringing layer 44 next to it), and the bag-shaped portion substantially coincides in shape with the mouth reinforcement member 82 (fig. 6, the member 82 fits within the crease of the bag-shaped space).
Regarding claim 2, Jensen discloses the mask main body 22 comprising a plurality of pleats 68/70/72/74/76/78 unfoldable in the up-down direction (fig. 6, each fold/pleat), and an interval of the plurality of pleats 68/70/72/74/76/78 in the up-down direction is widest at a part including the center of the mask main body 22 in the up-down direction (fig. 6, the forward surface 24 at the vertical center of the mask being the widest interval between folds 70/72).
Regarding claim 3, Jensen discloses the mask main body 22 comprising a plurality of pleats 68/70/72/74/76/78 unfoldable in the up-down direction (fig. 6), and the plurality of pleats 68/70/72/74/76/78 comprise an upper pleat 70 which is a fold projecting upward and formed above a center of a front surface 24 of the mask main body 22 in the up-down direction and a lower pleat 72 which is a fold projecting downward and formed below the center of the front surface 24 of the mask main body 22 in the up-down direction (fig. 6).
Regarding claim 5, Jensen discloses the intervals of the pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 6, Jensen discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Regarding claim 7, Jensen discloses the plurality of pleats 68/70/72/74/76/78 comprising an upper pleat 70 which is a fold projecting upward and formed above a center of a front surface 24 of the mask main body 22 in the up-down direction and a lower pleat 72 which is a fold projecting downward and formed below the center of the front surface 24 of the mask main body 22 in the up-down direction (fig. 6).
Regarding claim 9, Jensen discloses intervals of the plurality of pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 11, Jensen discloses intervals of the plurality pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 13, Jensen discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Regarding claim 20, Jensen discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Regarding claim 21, Jensen discloses the nose reinforcement member 80 being housed in another space formed by connecting the two 48/44 of the sheet materials 40/50/48/44 other than the outer sheet material 40 (figs. 6 and 7 show stiffener 80 being spaced apart from the stiffener 82 (such that it is in another space) but still between layers 48/44).
Regarding claim 22, Jensen discloses said another space being bag-shaped (fig. 6, the space within the upper half of omega pleat 24 being empty and bag-shaped).
Regarding claim 23, Jensen discloses said another space substantially coinciding in shape with the nose reinforcement member 80 (fig. 6, the member 80 fits within the crease of the bag-shaped space).
Regarding claim 27, Jensen discloses the mouth reinforcement member 82 being attached at a position shifted downward by 5 mm to 10 mm from a center of the mask main body 22 in an up-down direction (fig. 6, wherein the “center” for purposes of claim interpretation is 5 mm above the pictured malleable member 82 in the up-down direction; this “center” is approximately central within the larger region of the mask body 22; please note that thefreedictionary.com defines center as “an area that is approximately central within some larger region”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen US 7,036,507 B2 in view of Miyake US 5,927,280.
Regarding claim 4, Jensen discloses the claimed invention as discussed above.
Jensen further discloses the lower pleat 72 comprising a plurality of lower pleats 72/76 (fig. 6).
Jensen is silent on the upper pleat comprising a plurality of upper pleats.
However, Miyaki teaches an analogous mask 10 (figs. 2a-b, the mask 10 also having pleats and a stiffener 20) with an upper pleat comprising a plurality of upper pleats (fig. 2b, there being two upward-facing upper folds/pleats above the vertical center of the mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mask of Jensen such that the upper pleat comprises a plurality of upper pleats, as taught by Miyaki, to provide the ability to fold out even further and create a more convex shape when worn.
Regarding claim 8, Jensen discloses the claimed invention as discussed above.
Jensen further discloses the lower pleat 72 comprising a plurality of lower pleats 72/76 (fig. 6).
Jensen is silent on the upper pleat comprising a plurality of upper pleats.
However, Miyaki teaches an analogous mask 10 (figs. 2a-b, the mask 10 also having pleats and a stiffener 20) with an upper pleat comprising a plurality of upper pleats (fig. 2b, there being two upward-facing upper folds/pleats above the vertical center of the mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mask of Jensen such that the upper pleat comprises a plurality of upper pleats, as taught by Miyaki, to provide the ability to fold out even further and create a more convex shape when worn.
Regarding claim 10, Jensen in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses intervals of the plurality of pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 12, Jensen in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses intervals of the plurality of pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 14, Jensen in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen US 7,036,507 B2 in view of Brunson US 5,322,061.
Regarding claim 26, Jensen discloses the claimed invention as discussed above.
Jensen is silent on the mouth reinforcement member being shorter than a lateral width of the mask main body and having a length of 115 mm to 145 mm in a right-left direction.
However, Brunson teaches a face mask 11 (fig. 1) comprising a reinforcement member 26 that is shorter than a lateral width of the mask main body and having a length of 115 mm to 145 mm in a right-left direction (fig. 2 and col. 6, lines 42-45, malleable strip 26 has a length 50-70% of top edge width dimension A; col. 5, lines 19-21, dimension A is 10.25 in, which is about 26 cm, or 260 mm; therefore, the malleable strip is ~130 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mouth reinforcement member of Jensen to be shorter than a lateral width of the mask main body and having a length of 115 mm to 145 mm in a right-left direction, as taught by Brunson, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. US 7,210,482 B2; Palomo et al. US 2011/0271955 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786